         Case 8-20-72599-reg            Doc 4      Filed 08/03/20           Entered 08/03/20 16:50:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
 In re:                                                                 :   Chapter 11
                                                                        :
 BAUMANN & SONS BUSES, INC., et al.,                                    :   Case No. 20-72121 -reg
                                                                        :
                                  Debtors.                              :   (Jointly Administered)
                                                                        :
----------------------------------------------------------------------- X
                                                                        :
 In re:                                                                 :   Chapter 11
                                                                        :
 ABA TRANSPORTATION HOLDING CO., INC.,                                  :   Case No. 20-72599- reg
                                                                        :
                                  Debtor.                               :
                                                                        :
----------------------------------------------------------------------- X
                                                                        :
 In re:                                                                 :   Chapter 11
                                                                        :
 BROOKSET BUS CORP.,                                                    :   Case No. 20-72600- reg
                                                                        :
                                  Debtor.                               :
                                                                        :
----------------------------------------------------------------------- X
                                                                        :
 In re:                                                                 :   Chapter 11
                                                                        :
 BAUMANN BUS COMPANY, INC.,                                             :   Case No. 20-72602-reg
                                                                        :
                                  Debtor.                               :
                                                                        :
----------------------------------------------------------------------- X

                 SECOND ORDER PURSUANT TO RULE 1015(b) OF THE
                   FEDERAL RULES OF BANKRUPTCY PROCEDURE
              DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES
          Case 8-20-72599-reg             Doc 4      Filed 08/03/20         Entered 08/03/20 16:50:35




           Upon the motion (the “Motion”)1 of Baumann & Sons Buses, Inc. (“Sons”) and ACME

Bus Corp., (“ACME” and together with Sons, the “Initial Debtors”), for entry of an Order

directing joint administration of the Initial Debtors’ chapter 11 cases and the chapter 11 cases

of ABA Transportation Holding Co., Inc. (“ABA”), Brookset Bus Corp. (“Brookset”), and

Baumann Bus Company, Inc. (“Baumann” and together with ABA and Brookset, the “New

Debtors” and together with the Initial Debtors, the “Debtors”) and the Court having subject

matter jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§ 1334; and the Motion being a core proceeding under 28 U.S.C. § 157(b); and venue being

proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

the Motion having been provided, and no other or further notice need be provided; and the

relief requested in the Motion being in the best interests of the Debtors and their estates and

creditors; and the Court having determined that the legal and factual bases set forth in the

Motion justify the relief granted herein; and upon all of the proceedings had before the Court;

and after due deliberation and sufficient cause appearing therefor, it is

           ORDERED, that the Motion is granted as set forth herein; and it is further

           ORDERED, that the Initial Debtors’ chapter 11 cases and the New Debtors’ chapter 11

cases are consolidated for procedural purposes only and shall be jointly administered by this Court

in accordance with Rule 1015(b) of the Federal Rules of Bankruptcy Procedure; and it is further

           ORDERED, that the Clerk of the Court shall maintain one file and one docket for the

Debtors’ chapter 11 cases, which file and docket shall be the file and docket for the chapter 11

case of Baumann & Sons Buses, Inc., Case No. 20-72121 (REG). The caption of the jointly

administered cases is to read as follows:



1
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.

                                                            2
          Case 8-20-72599-reg           Doc 4      Filed 08/03/20        Entered 08/03/20 16:50:35




    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------- X
                                                                        :
    In re:                                                              : Chapter 11
                                                                        :
    BAUMANN & SONS BUSES, INC., et al.,                                 : Case No. 20-72121 -reg:
                                                                    : (Jointly Administered)
                                      Debtors. 1
                                                                        :
    ------------------------------------------------------------------- X

and it is further

          ORDERED, that all pleadings shall be filed in the captioned case listed in the paragraph

above; and it is further

          ORDERED, that a docket entry shall be entered on the docket of each of the New Debtors’

chapter 11 cases to reflect the joint administration of the Debtors’ chapter 11 cases in substantially

the following form:

                    An Order has been entered in this case directing the
                    procedural consolidation and joint administration of the
                    Chapter 11 cases of Bauman & Sons Buses, Inc., ACME
                    Bus Corp., ABA Transportation Holding Co., Inc.,
                    Brookset Bus Corp., and Baumann Bus Company, Inc.
                    The docket in Bankruptcy Case No. 20-72121 (REG)
                    should be consulted for all matters affecting these cases.


and it is further

          ORDERED, that the Debtors are authorized to file consolidated monthly operating reports

but will separately set forth disbursements for each Debtor as a schedule to the extent required by

the United States Trustee Operating Guidelines; and it is further



1
 The Debtors in these cases, along with the last four digits of each of the Debtor’s federal tax identification number
are: Baumann & Sons Buses, Inc. (2109), ACME Bus Corp. (8937), ABA Transportation Holding Co., Inc. (4676),
Brookset Bus Corp. (7908), and Baumann Bus Company, Inc. (9631). The Debtors’ headquarters is located at 3355
Veterans Memorial Highway, Ronkonkoma, New York 11779.

                                                          3
       Case 8-20-72599-reg         Doc 4       Filed 08/03/20   Entered 08/03/20 16:50:35




        ORDERED, that nothing contained in the Motion or this Order shall be deemed or

construed as directing or otherwise effecting a substantive consolidation of the estates in these

Debtors’ chapter 11 cases; and it is further

        ORDERED, that the Debtors and the Clerk of the Court are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Order in accordance with the Motion;

and it is further

        ORDERED, that the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry; and it is further

        ORDERED, that this Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        August 3, 2020                                          United States Bankruptcy Judge

                                                   4
